        Case 1:19-cv-01453-SKO Document 23 Filed 11/05/20 Page 1 of 2


     PHILLIP A. TALBERT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8

 9
                                 UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
                                       FRESNO DIVISION
11

12   CHARLES RUSSO,                                )    Case No.: 1:19-cv-01453-SKO
                                                   )
13                 Plaintiff,                      )    ORDER GRANTING DEFENDANT’S
14
                                                   )    UNOPPOSED MOTION TO FILE A
            vs.                                    )    LATE ANSWERING BRIEF
15                                                 )
     ANDREW SAUL,                                  )    (Doc. 22)
16   Commissioner of Social Security,              )
17
                                                   )
                   Defendant.                      )
18                                                 )
                                                   )
19
            Pursuant to the Court’s minute order entered September 21, 2020, Defendant’s responsive
20
     brief was due to be filed no later October 19, 2020. (Doc. 21.) Defendant filed the present motion
21
     on November 2, 2020—over two weeks after Defendant’s answering brief deadline expired. (Doc.
22

23
     22.) The motion states that S. Wyeth McAdam, counsel to the Commissioner, uses the Outlook

24
     Task system to track her assignments and inadvertently did not move this case’s task from the

25   “awaiting Plaintiff’s opening brief” category to the “Defendant’s answering brief due” category

26   when Plaintiff filed and served his opening brief. (See id.) According to the motion, on Friday,

27   October 30, 2020, counsel to Defendant realized her error and communicated with Plaintiff’s
28
        Case 1:19-cv-01453-SKO Document 23 Filed 11/05/20 Page 2 of 2



 1   counsel, Jonathan Peña, who did not object to Defendant filing a late answering brief and agreed to
 2   a new briefing schedule. (See id.)
 3            The Court may extend time to act after the deadline has expired because of “excusable
 4
     neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, the Stipulation demonstrates good cause under to support
 5
     the request for extension of time (see Fed. R. Civ. P. 16(b)(4)), as well as excusable neglect to justify
 6
     the untimeliness of the request. Accordingly, given the absence of bad faith or prejudice to Plaintiff
 7
     (as evidenced by his agreement to the extension of time after the deadline), and in view of the liberal
 8
     construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing that cases are tried
 9
     on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010), the
10
     Court GRANTS Defendant’s unopposed motion. The parties are cautioned that future post hoc
11
     requests for extensions of time will be viewed with disfavor.
12
              IT IS HEREBY ORDERED that Defendant shall have an extension of time, to and
13
     including November 30, 2020, by which to file his answering brief. All other deadlines set forth
14

15
     in the Scheduling Order (Doc. 5) are enlarged accordingly.

16
     IT IS SO ORDERED.
17

18   Dated:     November 4, 2020                                    /s/   Sheila K. Oberto              .
19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
